DIETZEN, Justice
(concurring in part, dissenting in part).
I agree with the court’s decision to affirm the referee’s conclusions that Stephen Grigsby violated various Rules of Professional Conduct for writing and filing an appellate brief for a former client while his privilege to practice law was suspended, and signing the former client’s name to the brief. But I respectfully disagree with the court’s decision to reject the referee’s recommendation that Grigsby be required to undergo a reinstatement hearing pursuant to Rule 18, Rules on Lawyers Professional Responsibility (RLPR), as a condition of his reinstatement to the practice of law. Therefore, I respectfully dissent regarding the discipline imposed.
The purpose of lawyer discipline for professional misconduct is not to punish the attorney. In re Rebeau, 787 N.W.2d 168, 173 (Minn.2010). Instead, it is “to protect the public, to protect the judicial system, and to deter future misconduct by the disciplined attorney as well as by other attorneys.” A lawyer suspended for 90 days or less is not required to undergo a reinstatement hearing pursuant to Rule 18, RLPR, unless ordered to do so by the court. Rule 18(f), RLPR. A Rule 18 hearing requires that a suspended lawyer “establish by clear and convincing evidence that he or she has undergone such a moral change as now to render [the lawyer] a fit person to enjoy the public confidence and trust once forfeited.” In re Dedefo, 781 N.W.2d 1, 8 (Minn.2010) (citations omitted) (internal quotation marks omitted). Evidence of moral change comes from a record of appropriate conduct by the lawyer, as well as the lawyer’s state of mind and values. Id. “Reinstatement requires stronger evidence of good moral character and trustworthiness than an original admission to practice.” Id. Among other factors, the hearing requires consideration of the seriousness of the original misconduct and the suspended lawyer’s recognition of the wrongfulness of his conduct. Id.
The referee recommended that a reinstatement hearing be required as a condition of Grigsby’s reinstatement. Generally, we give some deference to the discipline recommended by the referee. Rebeau, 787 N.W.2d at 173. The referee’s recom*848mendation that a hearing be required is supported by the record. Grigsby’s conduct was clearly unlawful, and his violations are obvious and serious. Specifically, Grigsby knowingly made a false statement to the court of appeals by signing a client’s name to a brief, and Grigsby prepared and filed the brief in clear violation of his suspension from the practice of law. More importantly, there is no evidence in the record that Grigsby has recognized the wrongfulness of his conduct. Instead, Grigsby continues to insist that his conduct was lawful and permissible, and refuses to recognize that he has violated the law or the Rules of Professional Conduct.
The majority argues that Grigsby has effectively been suspended from the practice of law for 3 years, and the “effective” suspension should be considered. I agree. But the court must also consider protecting the public and the judicial system. The passage of 3 years is overshadowed by Grigsby’s complete failure to comprehend the gravity and wrongfulness of the conduct that led to these proceedings. Consequently, the mere passage of an additional 60 days will do nothing to adequately protect the public and judicial system from the recurrence of such conduct. Although the misconduct here stems from a single event that had no deleterious effect on the client, this case marks the second time Grigsby has committed misconduct warranting suspension and involves a deliberate violation of the earlier suspension.
I conclude that a reinstatement hearing as a condition of reinstatement is necessary to protect the public, to protect the judicial system, and to deter future misconduct by Grigsby, as well as other attorneys. The referee’s recommendation is amply supported by the record. Therefore, I would require that Grigsby show that he is fit to regain the trust of the public and this court by undergoing a Rule 18, RLPR, reinstatement hearing as a condition of his reinstatement to the practice of law following his 60-day suspension.
Therefore, I concur in part and dissent in part.